ACCEPTED
                                                                                     04-15-00107-cv
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                               11/2/2015 2:59:47 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK



                             No. 04-15-00107-CV
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                          IN THE COURT OF APPEALS           11/2/2015 2:59:47 PM
                     FOR THE FOURTH DISTRICT OF TEXAS         KEITH E. HOTTLE
                              AT SAN ANTONIO                        Clerk




                            JUSTIN V. HAYNES,
                                       APPELLANT
                                    V.

                         ALICIA BRYAN HAYNES,
                                  APPELLEE


On Appeal from Cause No. 2012-Cl-14023, In the 166th Judicial District Court of
          Bexar County, Texas, Honorable David Canales, Presiding


                APPELLANT’S THIRD ADVISORY REGARDING
                    STATUS OF TRIAL PROCEEDINGS


TO THE HONORABLE COURT OF APPEALS:
     Appellant Justin V. Haynes respectfully provides this advisory

informing the Court of the current status of the trial court proceedings

pursuant to the Court’s September 21, 2015 order.

                                      I.

     This appeal initially arose from the March 3, 2015 judgment

rendered by the trial court. The notice of appeal was filed on February

16, 2015. The Clerk’s Record was filed on May 5, 2015. The Reporter’s
Record was filed on May 4, 2015 and June 16, 2015. The trial court

rendered a Modified Judgment on June 16, 2015.

     Appellant’s brief was due to be filed by July 16, 2015. However,

Appellant filed his unopposed motion to extend that deadline or to

abate the appeal pending final resolution of the trial court proceedings.

On July 20, 2015, the Court entered its order abating this appeal. On

August 31, 2015, the trial court rendered its second modified judgment.

On September 21, 2015, the Court continued the abatement until the

trial proceedings are final, provided that Appellant provide an advisory

regarding the status of the trial court proceedings every three weeks,

beginning October 12, 2015. Appellant provided his second advisory on

October 12, 2015.    In accord with the Court’s order, Appellant now

provides his third advisory.

                                   II.

     On October 27, 2015, the trial court heard Appellant’s Motion to

Modify Judgment and Motion for New Trial and Appellee’s Motion to

Modify, Correct, or Reform Judgment Signed August 31, 2015.          The

trial court did not rule on any of the motions following the hearing. One

issue that is requiring additional attention involves missing trial

exhibits that are made the basis of Appellant’s Motion for New Trial.

When the Reporter’s Record of the trial was filed in this Court, the

record was missing multiple trial exhibits.     For months, the court


                                  2
reporter has been unable to locate the missing trial exhibits, despite

repeated inquiries by the parties. Then, during last week’s hearing, the

court reporter produced two sets of notebooks purporting to contain

copies of the original exhibits.   The original exhibits have yet to be

located. Trial counsel for Appellant, who did not attend the hearing,

will be reviewing the copies within the next few days to determine

whether they can be substituted for the missing originals. Once that

issue is resolved, the trial court has indicated that it will rule on the

pending post-judgment motions. In light of the continuing trial court

proceedings, Appellant requests that the Court continue the abatement

of this appeal.

                                   III.

     The continuation of the abatement is not sought for purposes of

delay. Rather, this request is made to ensure that the issues eventually

raised in this appeal are narrowed to the greatest extent possible and

then presented to this Court in the most efficient and expeditious

manner possible.

     WHEREFORE, PREMISES CONSIDERED, Appellant Justin V.

Haynes respectfully requests that the Court continue to abate this

appeal until after the trial proceedings conclude and the complete

appellate record is filed in this Court, and such other and further relief

to which he is justly and equitably entitled.


                                   3
                                Respectfully submitted,

                                   /s/ Ryan G. Anderson
                                Ryan G. Anderson
                                State Bar No. 00783546
                                LAW OFFICES OF RYAN G. ANDERSON, PLLC
                                115 E. Travis, Suite 1403
                                San Antonio, Texas 78205
                                (210) 399-0198
                                (210) 855-5050 (Facsimile)
                                ryan@rgalawpc.com

                                RICHARD R. ORSINGER
                                State Bar No. 15322500
                                ORSINGER, NELSON, DOWNING &
                                ANDERSON L.L.P.
                                310 S. St. Mary’s, Suite 1717
                                San Antonio, Texas 78205
                                (210) 225-5567 Telephone
                                (210) 267-7777 Telecopier
                                richard@ondafamilylaw.com

                                ATTORNEYS FOR APPELLANT
                                JUSTIN V. HAYNES

                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served in accordance with the
Texas Rules of Civil Procedure on November 2, 2015, on the following:

      Eric Lipper                          Biff Pennypacker
      Michael Conner                       Wilson, Pennypacker & Thompson
      Hirsch & Westheimer, P.C.            LLP
      1415 Louisiana, 36th Floor           8620 N. New Braunfels, Suite 101
      Houston, Texas 77002                 San Antonio, Texas 78217
      Attorneys for Alicia Bryan           Attorneys for Alicia Bryan Haynes
      Haynes



                                       4
Jo Chris Lopez
Rob Ramsey
Langley & Banack, P.C.
745 E. Mulberry, Suite 900
San Antonio, Texas 78212
Attorneys for Alicia Bryan
Haynes



                             /s/ Ryan G. Anderson
                        Ryan G. Anderson




                                5